—Order, Supreme Court, Bronx County (George Friedman, J.), entered on or about February 1, 2001, which denied plaintiff’s motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Since defendant provided an explanation not involving negligence on his part as to how his car came to strike plaintiff’s vehicle from behind, the motion court properly denied plaintiff’s motion for summary judgment on the issue of liability (cf, Shelton v Rivera, 286 AD2d 587). In addition, contrary to plaintiff’s contention, the evidence on the motion did not warrant the motion court finding, as a matter of law, that defendant, just prior to the accident, had been following plaintiff’s vehicle too closely. Concur — Sullivan, P. J., Mazzarelli, Wallach, Rubin and Friedman, JJ.